Exhibit 10.4



MASTER REPRESENTATIVE AGREEMENT
.


This Commission Agreement (the “Agreement”) is entered into as of the Effective
Date indicated below, by Tracy Jarvis(“JARVIS”) and Red Sun Mining, Inc., with
offices in Santa Ana, CA (hereinafter referred to as "ZURVITA").


RECITALS


1.
JARVIS is one of the founders of ZURVITA’s predecessor.  As a founder, JARVIS
assisted in (a) the development of ZURVITA’s business, marketing and
compensation plans (the “Services”), (b) the recruitment of individuals to
become independent representatives, and (c) the selection of the products and
services be sold by ZURVITA.



2.
As compensation, JARVIS was designated as an independent representative, holding
the “Master Representative” position with ZURVITA.



3.
Given new organizational structure of ZURVITA, and mindful of her contribution
to ZURVITA, ZURVITA wishes to re-structure JARVIS’ compensation to compensate
JARVIS in a manner consistent with her valuable contributions.



4.
ZURVITA and JARVIS desire to memorialize the understanding with respect to
JARVIS’ compensation from ZURVITA.



AGREEMENT


1.
Relationship.  JARVIS shall be designated as the ZURVITA “Master Representative”
and directly sponsored by ZURVITA.  All existing and future independent
representatives of ZURVITA shall be in her downline and placed underneath Jarvis
in ZURVITA’s genealogy structure (the “Zurvita Downline”).  Jarvis will be
automatically qualified as Master Representative of ZURVITA.  Jarvis, as a
Master Representative, will be exempt from having to initially and continuously
qualify for any such independent representative position by means of maintaining
certain sales volumes, sponsoring a certain number of new independent
representative, or otherwise.

 
2.
Compensation.  As sole compensation (the “Compensation”) for her Services,
JARVIS shall receive commissions based on her position in the Zurvita Downline,
for the sale of Commissionable Products, as defined herein, by Independent
Representatives, as defined herein, as documented in the ZURVITA Genealogy
Commission Table (“Commission Table”), attached hereto.  The JARVIS
Compensation  detailed on the Commission Table shall not be reduced absent
mutual agreement of JARVIS and ZURVITA.  New product additions to the Commission
Table, and attendant proposals regarding the setting of commission levels, shall
be reviewed and approved by the Managing Co-CEO and/or Board of Directors.

 
 
(a)
“Commissionable Products” means any product or service sold by the ZURVITA or
its successors or assigns, regardless of brand or market, now in existence or
developed in the future, sold by Independent Representatives and on which
Independent Representatives are paid commissions.  Promotional, marketing, and
sample products sold by ZURVITA are not considered Commissionable Products.

 
 
(b)
“Independent Representative” means any individual or independent business
operator contracted with ZURVITA for the purpose of selling Commissionable
Products on behalf of ZURVITA as an Independent Representative.  “Independent
Representative shall not mean ZURVITA employees or third party marketers
contracted by ZURVITA and shall not include ZURVITA employees or third party
marketers.

 

 
 

--------------------------------------------------------------------------------

 



Compensation due JARVIS shall begin the month following the first month during
which ZURVITA is cash-flow positive, as demonstrated on its monthly cash flow
statements and confirmed by ZURVITA’s Managing Co-CEO, Chief Financial Officer,
and/or Board of Directors.  Thereafter, Compensation due JARVIS will be paid on
a monthly basis at the same time and in the same manner as the payment of
commissions to ZURVITA’s Independent Representatives.


3.
Term.  This Agreement shall be effective as of the Effective Date and shall
continue so long as ZURVITA and its successors or assigns sell Commissionable
Products through Independent Representatives.  The obligation to pay JARVIS the
Compensation shall not terminate except as expressly set forth herein.



4.
Responsibility for Taxes.  JARVIS is solely responsible for the payment of all
applicable federal, state and local income, unemployment, social security and
other taxes and federal, state and local registration and license requirements
and fees attributable to JARVIS' and earnings under this Agreement.



5.
Independent Contractor Status.  JARVIS is an independent contractor and not an
employee of ZURVITA.  JARVIS shall not be treated as an employee of ZURVITA for
federal or state tax purposes, or with regard to workmen's compensation, any
state unemployment act, or any other federal, state or local statute, ordinance,
rule or regulation.  Nothing in this Agreement shall be deemed to restrict in
any way the right of JARVIS to conduct any other business or other activity
whatsoever.



6.
Assignability.  This Agreement may not be transferred or assigned by a party
without the prior written approval of the other party and shall be binding on
any permitted successors or assigns.



7.
Venue/Governing Law.  This Agreement shall be governed by the laws of Broward
County in the State of Florida, which shall have exclusive jurisdiction over,
and shall be the venue for, any claims or disputes arising from the subject
matter contained herein without regard to any conflict of laws provision.



8.
Notice.  Except as expressly set forth herein, any communication, notice or
demand of any kind whatsoever which either party may be required or may desire
to give to or to serve upon the other shall be in writing and delivered by
telecopy (if confirmed in writing sent by registered or certified mail, postage
prepaid, return receipt requested), by personal service or overnight delivery
service, or by registered or certified mail, postage prepaid, return receipt
requested to the following address:



Company
JARVIS
   
ZURVITA
Tracy Jarvis
9601 Katy Freeway
8 Norvell Ct.
Suite 420
Houston, TX 77024-6253
Houston, Texas 77024
 

 
Any party may change its address for notice by written notice given to the other
in the manner provided in this Section.  Any such communication, notice or
demand shall be deemed to have been duly given or served on the date personally
delivered, if by personal service or overnight delivery, on the date of
confirmed dispatch if by electronic communication, or on the date shown on the
return receipt or other evidence of delivery, if mailed.
 
9.
Cumulative Remedies/Waiver.  All rights, powers and remedies given to ZURVITA
are cumulative, not exclusive and in addition to any and all other rights and
remedies provided by law.  No failure or delay of ZURVITA to exercise any power
or right under this Agreement or to insist upon strict compliance by JARVIS with
any obligation or provision shall constitute a waiver of ZURVITA's right to
demand exact compliance therewith.

 

 
 

--------------------------------------------------------------------------------

 



10.
Injunctive Relief.  The parties agree that upon a breach of this Agreement that
the assertion of damages will be difficult and that the non-breaching party will
be immediately and irreparably harmed and cannot be made whole solely by
monetary damages.  Each party agrees that the remedy at law for any breach of
any provision of this Agreement shall be inadequate and that, in addition to any
other remedies, in law or in equity, it or she may have, the non-breaching party
shall be entitled, without the necessity of proving actual damages, to temporary
and permanent injunctive relief to prevent the breach of any provisions of this
Agreement and/or to compel specific performance of this Agreement.

 
11.
Attorneys’ Fees.  A party shall be entitled to its cost and expenses, including
reasonable attorneys' fees, in enforcing its or her rights under this Agreement.

 
12.
Severability.  The parties intend all provisions of this Agreement to be
enforced to the fullest extent permitted by law.  Accordingly, should a court of
competent jurisdiction determine that the scope of any provision is too broad to
be enforced as written, the parties intend that the court should reform the
provision to such narrower scope as it determines to be enforceable.  Each party
shall be bound by any such modification, which shall be effective only in the
jurisdiction in which it is required.  If, however, any provision of this
Agreement is held to be illegal, invalid or enforceable under present or future
law, such provision shall be fully severable, this Agreement shall be construed
and enforced as an illegal, invalid or unenforceable provision were never a part
hereof, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
enforceable provision or by its severance.

 
13.
Modification.  No change or modification of this Agreement shall be valid or
binding upon the parties hereto, nor shall any waiver of any term or condition
in the future be so binding, unless such change or modification or waiver shall
be in writing and signed by the parties hereto.

 
14.
Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.  Facsimile
transmission of any signed original document and/or retransmission of any signed
facsimile transmission will be deemed the same as delivery of an original.  At
the request of any party, the parties will confirm facsimile transmission by
signing a duplicate original document.

 
15.
Entire Agreement.  This Agreement constitutes the entire agreement between
JARVIS and ZURVITA, supersedes all prior agreements of any kind between JARVIS
and Amacore Group, Inc., and between JARVIS and Zurvita, Inc., contains all of
the covenants between the parties with respect thereto, and no other promises,
representations, guarantees, payment terms, commission agreements, or agreements
of any kind shall be valid unless in writing and signed by both parties.

 
16.
Modification.  This Agreement may only be amended, varied or modified by a
written document executed by the Parties hereto.



17.
Confidentiality.  The Parties recognize and acknowledge that JARVIS has and will
acquire certain trade secrets, confidential information and information
concerning customer or client relationships of ZURVITA.  JARVIS further
acknowledges that considerable secret and private knowledge, information and
know-how related to, and concerning, accounts, customers, locations, commission
structure, financial information, business affairs, processes, methods,
work-product, information, relationships, pricing, and dealings of ZURVITA, are
a valuable and basic business property right of ZURVITA, and that the same are
information and knowledge not generally known in the public domain.  The Parties
recognize and do hereby acknowledge, that the maintenance of secrecy and privacy
concerning these matters is absolutely essential, and are of the utmost
importance to the business affairs, value, effectiveness and continuing viable
business status of ZURVITA, which the Parties recognize as a legal property
right of ZURVITA.  The Parties recognize, and do hereby acknowledge, that the
disclosure of the same to other persons, whether within ZURVITA’s and ZURVITA’s
organization or otherwise, will irreparably and substantially cause considerable
financial and other loss, detriment and damage to ZURVITA.  The Parties hereto
recognize and do hereby acknowledge that the appropriation or collection for
future use, whether directly or indirectly, of the trade secrets, confidential
information, information concerning customer or client relationships, pricing,
fees, commission structure, processes or accounts of business information of
ZURVITA would also cause financial loss, detriment or damage to ZURVITA.  The
Parties agree that such confidential information and trade secrets will be
solely and strictly used for its sole benefit and not in competition with or to
the detriment of ZURVITA, directly or indirectly, by JARVIS, or any of her
agents, servants, future employees or future employers. Confidential Information
shall not include any information or material that is or becomes generally
available to the public other than as a result of a wrongful disclosure by a
person otherwise bound to the provisions hereof, or any person bound by a duty
of confidentiality or similar duty owed to ZURVITA.




 
 

--------------------------------------------------------------------------------

 



JARVIS agrees that, during the term of this Agreement, and for so long as she
derives Compensation from ZURVITA, JARVIS shall not directly or indirectly:


 
(i)
Solicit or induce any individual, corporation or other entity which is a client,
vendor, partner, or customer of ZURVITA in an attempt to:

 
 
(1)
enter into any business relationship with a client, carrier, provider, or
customer of ZURVITA if the business relationship is competitive with any aspect
of ZURVITA’s business or ZURVITA’s business; or

 
 
(2)
reduce or eliminate the business such client or customer conducts with ZURVITA;
or

 
 
(ii)
 
Solicit or induce any person who has been a ZURVITA employee or agent.

 
(1)              to cease working for ZURVITA; or
(2)              to refrain from beginning work for ZURVITA.


During the term of this Agreement, and for so long as JARVIS receives
Compensation from ZURVITA JARVIS covenants and agrees that she shall not
divulge, transfer, or derive any compensation or remuneration beyond the scope
of this Agreement from any Confidential Information or Trade Secrets concerning
any ZURVITA clients, customers, employees, to any other person. For purposes of
this Agreement, “Confidential Information” shall mean information not generally
known by ZURVITA’s competitors and ZURVITA’s competitors in the insurance
business, including but not limited to the following information about ZURVITA:
its financial affairs, sales and marketing strategy, acquisition plan, pricing
and costs, its customers’ names addresses, telephone numbers, contact persons,
staffing requirements, margin tolerances regarding pricing, and the names,
addresses, telephone numbers, skill sets, availability and wage rates of its
personnel.  “Trade Secrets” shall mean information in which ZURVITA takes
measures to keep secret and that gives ZURVITA an advantage over its
competitors, and includes but is not limited to: accounts, customers, location,
fees, member data in any form, providers, networks, carriers, commission
structure, financial information, business affairs, processes, methods,
work-product, information, relationships, pricing, contracts, and dealings of
ZURVITA.


18.
Further Instruments.  The Parties hereto agree to execute and deliver, or cause
to be executed and delivered, such further instruments or documents and take
such other action as may be required to effectively carry out the transactions
contemplated herein.



FOR TRACY JARVIS
     
/s/ Tracy Jarvis
July 30, 2009                     
Tracy Jarvis
Date
       
FOR RED SUN MINING, INC.
     
/s/ Jay Shafer
July 30, 2009                     
Jay Shafer
Date (“Effective Date”)


